Citation Nr: 0402285	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-05 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disabilities claimed as due to VA medical 
treatment in 1994 and 1995 for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from December 1958 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 RO decision that denied 
compensation under 38 U.S.C.A. § 1151 for additional left leg 
disability (pain and discomfort of the left leg, status post 
tibial bone graft harvest) claimed as due to VA medical 
treatment.  It appears, however, that the veteran claims 
multiple disabilities (not just a left leg disability) due to 
VA medical treatment in 1994 and 1995 for a cervical spine 
disorder.  The veteran was scheduled for a September 2003 
Board hearing, but he did not report.


REMAND

In the judgment of the Board, additional development of the 
evidence is warranted on the claim for compensation under 
38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The RO has denied compensation under 38 U.S.C.A. § 1151 for 
additional left leg disability, claimed as due to VA medical 
treatment.  However, it appears that the veteran is claiming 
compensation under 38 U.S.C.A. § 1151 for other disabilities 
as well (not just involving the left leg), and he claims 
these disabilities are due to VA treatment (including 
surgery) at the Birmingham, Alabama, VA Medical center (VAMC) 
in 1994 and 1995.  Such VA treatment primarily involved a 
cervical spine disorder.  

The veteran contends that he has multiple physical 
disabilities due to a series of cervical spine surgeries 
performed at the Birmingham VAMC from September 1994 to April 
1995.  The claims folder does not include a complete set of 
records from the treatment in question, particularly from the 
treatment and surgeries prior to April 1995.  On remand, the 
RO should obtain copies of all treatment records from the 
Birmingham VAMC from September 1994 through May 1995.  On 
remand, the RO should also have the veteran undergo another 
VA examination, focusing on all conditions claimed to be due 
to VA treatment.

Accordingly, the case is remanded for the following:

1.  The RO should obtain a complete set 
of all treatment records from the 
Birmingham VAMC for the period from 
September 1994 to May 1995.

2.  The RO should have the veteran 
undergo a VA examination to determine 
the nature and etiology of disorders 
claimed to be the result of VA treatment 
(including surgery) involving the 
cervical spine in 1994 and 1995.  The 
claims folder should be provided to and 
reviewed by the doctor.  The doctor 
should indicate whether the VA treatment 
(including surgeries) in 1994 and 1995 
resulted in additional disabilities, and 
the doctor should then comment on 
whether any such additional disabilities 
resulted from carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the VA in providing treatment, or by 
an event not reasonably foreseeable 
during the VA treatment.

3.  The RO should thereafter review the 
claim for compensation under 38 U.S.C.A. 
§ 1151 for additional disabilities 
claimed as due to VA medical treatment 
in 1994 and 1995 for a cervical spine 
disorder.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board. 

During the remand, the veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


